DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-8, 10, 11, 14-21, 23 and 24 are currently pending.

Response to Arguments
Applicant's arguments filed on 07/28/2021 have been fully considered but they are not persuasive. 
The applicant argues that Henry does not discloses a lateral flow of gas clusters or any flow of gas clusters, since Henry generally teaches using vacuum conditions, atmospheric conditions, or above atmospheric conditions generally. In addition, the applicant argues that the generic pressure conditions in Henry does not explicitly or inherently teach using a chamber pressure of 10 Torr or less as claimed. 
However, this argument is not persuasive. Henry teaches method for treating a wafer comprising the step of providing a pressurized and cooled gas mixture [0062] comprising a pressure from 20psig to 900psig ([0062]), and a temperature from -190F to -130F (approximately 88K to 150K), wherein the gas mixture can comprise carbon dioxide, argon or nitrogen ([0060 and 0062]), and providing the wafer in a vacuum process chamber ([0075]) comprising a fluid expansion component having an outlet through which the pressurized and cooled fluid is provided to a vacuum chamber and directed to the wafer ([006 and 0075]), which are similar conditions as instantly claimed. 
As discussed in the previous Office action, Henry does not explicitly teach that the step of expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component is in a manner effective to provide a laterally flowing gas cluster jet spray comprising gas clusters, wherein the laterally flowing gas clusters overcomes adhesive forces between objects and the wafer and to remove the objects from the microelectronic substrate. However, since Henry teaches expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component such that the expanded cryogenic aerosol generates solid particles of a specified and desired size and energy to effectively clean the debris off the wafer surface ([0027, 0028 and 0060]), and the processing conditions and method steps disclosed by Henry are similar to those instantly claimed, it would be reasonably expected that the step of expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component provides a laterally flowing gas cluster jet spray comprising gas clusters, wherein the laterally flowing gas clusters overcome adhesive forces between objects and the wafer and remove the objects from the wafer substrate. 
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggest to one having ordinary skill in the art, including nonpreferred embodiments. Consult MPEP 2123.

Moreover, the applicant argues that Henry does not teach gas clusters, since Henry teaches that solid particles are the natural result.
This argument is not persuasive. Henry teaches aerosol cleaning, wherein the aerosol is produced from the claimed gas and similar method conditions as instantly claimed as previously discussed. Additionally, an aerosol, by definition is a suspension of solid or liquid particles in a gas phase, and while the applicant is claiming “gas clusters”, applicant’s claim does not exclude the presence of liquid or solid particles. Moreover, it would be reasonably expected that the step of expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component provides flowing gas cluster jet spray comprising gas clusters, since the processing conditions and method steps disclosed by Henry are similar to those instantly claimed, and Henry teaches expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component such that the expanded cryogenic aerosol generates an aerosol spray comprising solid particles of a specified and desired size and energy to effectively clean the debris off the wafer surface ([0027, 0028 and 0060]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10, 11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0213978 to Henry et al. (hereinafter “Henry”), as evidenced by Handbook of Vacuum Science and Technology to Hoffman (page 3, 1998).
Regarding claims 1, 2 and 4, 
Henry does not explicitly teach that the vacuum chamber is at a pressure of 10Torr or less.  However, it is well known in the art that vacuum conditions are within the range of less than 760 Torr, as evidenced by the Handbook of Vacuum Science and Technology to Hoffman (page 3).
Henry does not explicitly teach that the step of expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component is in a manner effective to provide a laterally flowing gas cluster jet spray comprising gas clusters, wherein the laterally flowing gas clusters overcomes adhesive forces between objects and the wafer and to remove the objects from the microelectronic substrate. 
However, since the processing conditions and method steps disclosed by Henry are similar to those instantly claimed, and Henry teaches expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component such that the expanded cryogenic aerosol generates solid particles of a specified and desired size and energy to effectively clean the debris off the wafer surface ([0027, 0028 and 0060]), it would be reasonably expected that the step of expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component provides a laterally flowing gas cluster jet spray comprising gas clusters, wherein the laterally flowing gas clusters overcome adhesive forces between objects and the wafer and remove the objects from the wafer substrate. 

Regarding claim 3,
However, the ratio of nitrogen to argon is a result effective variable modifying the cleaning results.  For example, if the ratio of nitrogen to argon is too low, it risks insufficient removal of particles from the surface, while if the ratio of nitrogen to argon is too high, it wastes fluid. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the appropriate ratio of nitrogen to argon with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 6, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).
Henry does not teach that the pressurized and cooled fluid further comprises at least a 1:1 mixture on a weight basis of nitrogen or argon to one or more of the following: xenon, helium, neon, krypton or carbon dioxide.
The ratio of nitrogen or argon to xenon, helium, neon, krypton or carbon dioxide is a result effective variable modifying the cleaning results.  For example, if the ratio of nitrogen or argon to xenon, helium, neon, krypton or carbon dioxide is too low, it risks insufficient removal of particles from the surface, while if the ratio of nitrogen or argon to xenon, helium, neon, krypton or carbon dioxide is too high, it wastes fluid. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the appropriate ratio of nitrogen or argon to xenon, helium, neon, krypton or carbon  with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 7, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).
Henry does not teach that the pressurized and cooled fluid further comprises at least a 4:1 mixture on a weight basis of nitrogen or argon to one or more of the following: xenon, krypton or carbon dioxide.
The ratio of nitrogen or argon to xenon, krypton or carbon dioxide is a result effective variable modifying the cleaning results.  For example, if the ratio of nitrogen or argon to xenon, krypton or carbon dioxide is too low, it risks insufficient removal of particles from the surface, while if the ratio of nitrogen or argon to xenon, krypton or carbon dioxide is too high, it wastes fluid. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the appropriate ratio of nitrogen or argon to xenon, krypton or carbon dioxide with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 8, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).
Henry does not teach that the pressurized and cooled fluid further comprises at least a 4:1 mixture on a weight basis of nitrogen or argon to one or more of the following: helium or neon.
The ratio of nitrogen or argon to helium or neon is a result effective variable modifying the cleaning results.  For example, if the ratio of nitrogen or argon to helium or neon is too low, it risks insufficient removal of particles from the surface, while if the ratio of nitrogen or argon to helium or neon is too high, it wastes fluid. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the appropriate ratio of nitrogen or argon to helium or neon with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 10, Henry does not explicitly teach the step of positioning the substrate to provide an incident angle of about 90 degrees between the substrate and the fluid expansion.
However, Henry teaches that the nozzle can have different directions to optimize the cleaning power, wherein multiple angles can be employed: high angles for cleaning power and low angles for clean up after ([0040]). Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time before 

Regarding claim 21, Henry further teaches the use of a controller such as a mass flow controller for providing the pressurized and cooled fluid to the fluid expansion component ([0064]).

Regarding claims 11 and 17, Henry teaches a method for treating a wafer comprising the steps of providing the wafer in a vacuum process chamber ([0075]) comprising a fluid expansion component having an outlet through which the pressurized and cooled fluid is provided to a vacuum chamber and directed to the wafer ([006 and 0075]), wherein the wafer is positioned opposite to the fluid expansion component to provide a gap between the substrate and the outlet in a range of 0.01mm to several inches (“several inches” reads on at least two inches, approximately 50.8mm)  ([0064]) (reads on “2mm to 10mm”), and providing a pressurized and cooled gas mixture [0062] comprising a pressure from 20psig to 900psig (reads on “pressure in a range from 50psig to 800psig”) ([0062]), and a temperature from -190F to -130F (approximately 88K to 150K) (reads on “temperature in a range from 70K to 150K”) ([0062]). In addition, Henry teaches that the gas mixture can comprise carbon dioxide, argon or nitrogen ([0060 and 0062]). Furthermore, Henry teaches the step of providing the pressurized and cooled fluid to the fluid expansion component ([0065]), expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion 
Henry does not explicitly teach that the vacuum chamber is at a pressure of 10Torr or less.  However, it is well known in the art that vacuum conditions are within the range of less than 760 Torr, as evidenced by the Handbook of Vacuum Science and Technology to Hoffman (page 3).
Henry does not explicitly teach that the step of expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component is in a manner effective to provide a laterally flowing gas cluster jet spray comprising gas clusters, wherein the laterally flowing gas clusters overcomes adhesive forces between objects and the wafer and to remove the objects from the microelectronic substrate. 
However, since Henry teaches expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component such that the expanded cryogenic aerosol generates solid particles of a specified and desired size and energy to effectively clean the debris off the wafer surface ([0027, 0028 and 0060]), and the processing conditions and method steps disclosed by Henry are similar to those instantly claimed, it would be reasonably expected that the step of expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component provides a laterally flowing gas cluster jet spray comprising gas clusters, wherein the laterally flowing gas clusters overcome adhesive forces between objects and the wafer and remove the objects from the wafer substrate. 

Regarding claim 14, Henry further teaches that the step of positioning of the substrate comprises maintaining an incident angle of 45 degree ([0040]). 

Regarding claim 15, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).

Regarding claim 16, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).

Regarding claim 18, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).

Regarding claim 19, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).

Regarding claim 20, Henry further teaches that other chemicals such as helium, neon, krypton, xenon, inert hydrocarbons and mixtures thereof may also be used as cryogen ([0062]).




Allowable Subject Matter
Claim 24 is allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is: US 2008/0213978 to Henry et al, which teaches a method for treating a wafer comprising the steps of providing the wafer in a vacuum process chamber ([0075]) comprising a fluid expansion component having an outlet through which the pressurized and cooled fluid is provided to a vacuum chamber and directed to the wafer ([006 and 0075]), wherein the wafer is positioned opposite to the fluid expansion component to provide a gap between the substrate and the outlet in a range of 0.01mm to several inches ([0064]), and providing a pressurized and cooled gas mixture [0062] comprising a pressure from 20psig to 900psig ([0062]), and a temperature from -190F to -130F (approximately 88K to 150K) ([0062]), wherein the gas mixture can comprise carbon dioxide, argon or nitrogen ([0060 and 0062]), and the step of providing the pressurized and cooled fluid to the fluid expansion component ([0065]), expanding the pressurized and cooled fluid into the vacuum process chamber through the fluid expansion component such that the expanded cryogenic aerosol generates solid particles of a specified and desired size and energy to effectively clean the debris off the wafer surface ([0027, 0028 and 0060]).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of providing a pressurized and cooled fluid mixture comprising nitrogen and/or argon, wherein the fluid mixture is at a temperature in the range from 70 K to 200 K and wherein the fluid mixture is at a pressure in the 
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714